UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA




 WALEED SAID BN SAID ZAID,

           Petitioner,
                                                                 Civil Action No. 05-1646 (JDB)
                  v.


 BARACK H. OBAMA, et al.,

           Respondents.



                                                ORDER

       Before the Court are petitioner's motions for an extension of time to file a traverse and to

reschedule the status hearing presently scheduled for April 8, 2009.1 Upon consideration of those

motions, and the entire record herein, it is hereby ORDERED that the motions are GRANTED

and that the due dates set forth in the Court's February 24, 2009 order are amended as follows:

       1.        The Court will hold a status conference in this matter on April 2, 2009, at 10:00

       a.m. in Courtroom 8;

       2.        Respondents shall produce discovery pursuant to section I.E.2 of the Case

       Management Order ("CMO") by not later than April 14, 2009 or as otherwise specified in

       the order issued today addressing discovery under section I.E.2;

       3.        Petitioner shall file his traverse by not later than April 21, 2009;

       4.        The parties shall meet and confer and file a status report pursuant to section I.H of


       1
         The Court has today issued orders resolving two of petitioner's other motions: a motion
for a Rule 30(b)(6) deposition and a motion for discovery pursuant to section I.E.2 of the Case
Management Order in this case.
        the CMO by not later than April 28, 2009;

        5.     A status hearing will be held pursuant to section I.H. of the CMO on May 4, 2009

        at 9:00 a.m. in Courtroom 8, at which point the Court will set the briefing schedule for

        the parties' motions for judgment on the record.

        SO ORDERED.


                                                                      /s/
                                                              JOHN D. BATES
                                                           United States District Judge

Date:        March 24, 2009




                                                -2-